Citation Nr: 1813307	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  12-13 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right hip disability, to include as secondary to hepatitis B with multiple joint pain.

2.  What evaluation is warranted for a bilateral hearing loss since January 14, 2005?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel




INTRODUCTION

The Veteran served on active duty from July 1976 to May 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana and the Appeals Management Center.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a right hip disorder secondary to his service-connected hepatitis B with multiple joint pain.  The Veteran's VA and private treatment records show that he was diagnosed with avascular necrosis of both hips in November 1999, worse in the left hip than the right hip.  He underwent bilateral hip surgery related to arthritis in his hips in 2003.

Following an October 2008 VA examination of the left hip, the Veteran was diagnosed with left hip replacement secondary to avascular necrosis.  The examiner wrote that the Veteran reported heavy drinking in the military, which was a more common cause of avascular necrosis, but also wrote that it was "possible" (SIC) that hepatitis was a cause of avascular necrosis.  The examiner concluded that it was more likely than not that the Veteran's condition was related to hepatitis due to alcohol use.  Subsequently, the Board issued a decision in September 2009 granting entitlement to service connection for left hip pain with avascular necrosis, secondary to hepatitis B.  That Board noted that the October 2008 examiner found that "the Veteran's avascular necrosis was more likely than not (SIC) related to hepatitis."  

In June 2011, the Veteran attended a VA examination for his right hip.  The appellant reported having problems with his right hip while in the service and that hip pain and stiffness got progressively worse until he underwent a hip replacement in January 2003.  The examiner diagnosed the Veteran with status post right hip arthroplasty with residuals of stiffness.  The examiner opined that the Veteran's disorder was less likely than not a result of his service-connected hepatitis B, explaining that avascular necrosis of the hip is not caused by hepatitis B.  The examiner did not address the prior October 2008 findings relating to the Veteran's left hip and which led to a grant of service connection for that joint, or the claimant's reports of pain and stiffness from the time of service to the present.

The Board finds that a more comprehensive medical opinion is required, in order to address both whether the Veteran's right hip disorder has a direct relationship to service.  This includes a discussion of the appellant's assertion of a continuity of symptomatology since service separation, as well as the October 2008 VA examiner's findings that the Veteran's left hip avascular necrosis was possibly secondary to hepatitis B.  Finally, the examiner should clarify whether the Veteran's right hip disorder is caused by the same or similar etiology as that which caused the now service connected left hip disorder. 

The Veteran also asserts that a compensable rating for his bilateral hearing loss is warranted.  The Veteran has not been afforded a VA audiological examination since December 2010.  In addition to the long period of time that has passed since the Veteran's last examination, his VA treatment records show that in 2011 and 2012 he was fitted for hearing aids, indicating that his hearing ability may have worsened.  The Board therefore finds that the current evidence is stale and not reflective of the current severity of the Veteran's disability, and the issue must be remanded in order to obtain current VA treatment records and to afford the Veteran a new VA examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding, pertinent treatment records from the VA Medical Center in Indianapolis since January 2003.  The AOJ should also specifically request any audiograms associated with the Veteran's April 2005 and August 2011 audiology assessments at the Indianapolis VA Medical Center, as such test results are not included with the treatment records currently included in the record.

All records received should be associated with the claims file.  If the AOJ cannot locate the Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2. Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of his right hip disorder.  The examiner must be provided access to all files in Virtual VA and VBMS, and the examiner must specify in the examination report that the Virtual VA and VBMS files have been reviewed.  Following the examination, the examiner must address the following:

a) What are the Veteran's current diagnoses relating to the right hip?  What are his residuals of avascular necrosis which led to a total hip arthroplasty in 2003?

b) For each diagnosed right hip disorder or residual symptom of avascular necrosis found, opine whether it is at least as likely as not (a 50 percent probability or greater) that the disorder was incurred in or otherwise related to the Veteran's service.

Specifically address the Veteran's assertions that he experienced hip pain in service that led to progressively worsening pain and stiffness since that time.  Please also address the October 2008 VA examiner's finding that alcohol abuse in service possibly led to the Veteran's left hip disorder, and state whether the same etiology may be applied to the right hip disorder.

c) For each diagnosed disorder or residual symptom of avascular necrosis found, opine whether it was (i) caused or (ii) aggravated (worsened beyond the natural progression) by his service-connected hepatitis B with joint pain.

Please specifically discuss the October 2008 VA examiner's finding that it was more likely than not that the Veteran's hepatitis was a cause of his left hip avascular necrosis, and state whether the same etiology may be applied to the right hip disorder.

While the Board's September 2009 decision granting service connection for left hip pain with avascular necrosis is final the examiner should feel free to comment on whether the Board misinterpreted the October 2008 VA examiner's finding in granting service connection for that disorder.  

A complete and fully explanatory rationale must be provided for any opinion offered.  If any opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

3. Schedule the Veteran for a VA audiological examination by an audiologist to determine the current severity of his service-connected hearing loss.  The examiner must be provided access to all files in Virtual VA and VBMS, and the examiner must specify in the examination report that the Virtual VA and VBMS files have been reviewed.

4. The Veteran is hereby notified that it is his responsibility to report for any scheduled examinations and to cooperate in the development of the claims, and that the consequences for failure to report for the VA examinations without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Thereafter, the AOJ should readjudicate the claims.  If any benefit sought is not granted in full, the appellant must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




